The judgment of the court was pronounced by
Eustis, C. J..
This is an action instituted by the plaintiff, to recover from the corporation of the town of Shreveport, in the parish of Caddo, the sum of $2,000, damages for injury sustained by a fall in-the street of the town, alleged to be caused by an obstruction placed therein by the defendants, and by the general bad condition of -the same. There was a verdict for the plaintiff for $300, and judgment accordingly. After an ineffectual attempt,to obtain a new trial, the defendants have .appealed.
After the argument of this case was closed, the court directed the attention of counsel to the question, whether An action .of this character could be maintained .against a municipal corporation, under our laws. We had doubts.whether those corporations were responsible, and corporators could be taxed to indemnify individuals against accidents occasioned by the condition of roads, streets, and highways.
No authority has be.e,n adduced, .and we are not aware of any precedent in our jurisprudence, for such an action. We have not.au opportunity at present to .examine-the subject as its importance requires, still less to lay down and define the cases and limitations in which the action could in any event be maintained, under our legislation, nor must we be considered as recognizing the right *646of action of the plaintiff against the corporation. Our impression is that, in ^le english and american cases in which this action is sustained, the remedy against corporations- has been given by statute. See the opinion of Lord Kenyon in the case of Rupet and others v. The Men of Devon, 2 Durnford and East, 672; and Mower v. The Inhabitants of Leicester, 9 Mass. 248.
It does not become necessary, however, to decide this point, in as much as we are of opinion that the accident resulted from a want of ordinary care on the part of the plaintiff. The obstruction complained of was in the business part of the town, and had been permitted to remain for some time. The plaintiff was a clerk in a store, and resided there; and, with ordinary caution on his pnrt, the injury would have been avoided. The evidence, we think, conclusive, as to that fact.
In an action against a town upon the statute, for damage to plaintiffs’ stage coach occasioned by the condition of a highway, it was held that the burthen of proof was on the plaintiff, to show that he was free from negligence, that is, .using due care and skill. Adams v. The Inhabitants of Carlisle, 21 Pickering, 147. See Lane v. Crombie, 12 Pickering, 177.
On the merits, we think, the case is clearly with the defendants.
The judgment of the District Court is, therefore, reversed, and judgment rendered for the defendants, with costs in both courts. .